DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/24/19.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/3/22, 10/4/21, 2/23/21 and 10/14/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of co-pending application 16/663,259.  Co-pending application 16/663,259 claims additional optional limitation of “radiation having a wavelength from about 770 nm to about 790 nm”. This does not provide any patent distinction.

Instant Application 16/663,263
Co-pending Application 16/663,259
1. A system comprising:
an emitter for emitting pulses of electromagnetic radiation;

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and

a controller comprising a processor in electrical communication with the image sensor and the emitter;

wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor; and 

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises 



an emitter for emitting pulses of electromagnetic radiation;

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and

a controller comprising a processor in electrical communication with the image sensor and the emitter;

wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor; and

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of:





	9.  	Limitations of claim 2-25 of instant application are obvious over co-pending application 16/663,259 in view of prior art mentioned under 103 rejections in page 6-34 of this office action. Same motivation described in page 8, 18, 20-21, 27-28 and 31 is applicable for combining co-pending application and stated prior arts discussed under 103 rejections, because all are analogous art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8,13, 15, 20-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Scherninski (U.S. Pub. No. US 6192267 B1).

Regarding to claim 1:

1. Blanquart teach a system comprising: an emitter (Blanquart Fig. 1 100) for emitting pulses of electromagnetic radiation; (Blanquart [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array (Blanquart [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image) for sensing reflected electromagnetic radiation; and (Blanquart [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)
a controller comprising a processor in electrical communication with the image sensor and the emitter; (Blanquart Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the 
wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor; (Blanquart [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart do not explicitly teach and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

However Scherninski teach and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Scherninski in video/camera technology. One would be motivated to do so, to incorporate wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. This functionality will improve user experience.

Regarding to claim 2:

2. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm is an excitation wavelength that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength

wherein the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm is an excitation wavelength (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm) that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength. (Scherninski FIG. 2, col 4 line 24-27 the absorption spectrum of indocyanine green has a peak for received radiation having a wavelength of 805 nm, while its fluorescence spectrum has a peak for an emitted wavelength of 835 nm)

Regarding to claim 3:

3. Blanquart teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames (Blanquart Fig. 7A red, blue and green exposure frame) corresponds to a pulse of electromagnetic radiation emitted by the emitter and produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames. (Blanquart Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 4:

4. Blanquart teach the system of claim 3, wherein the plurality of exposure frames and the plurality of datasets are combined to form an image frame. (Blanquart Fig. 1 Fig. 7A [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 5:

5. Blanquart teach the system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure. (Blanquart [0066] FIG. 4 An emitter having a fixed output magnitude may be pulsed at a longer interval of time, thereby providing more electromagnetic energy to the pixels or the emitter may be pulsed at a shorter interval of time, thereby providing less electromagnetic energy. Whether a longer or shorter interval time is needed depends upon the operational conditions. [0068] FIG. 4 illustrates varying the magnitude and 

Regarding to claim 6:

6. Blanquart teach the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red partition of electromagnetic radiation, and a blue partition of electromagnetic radiation. (Blanquart Fig. 1 Fig. 7A [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 8:

8. Blanquart teach the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 13:

13. Blanquart teach the system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array. (Blanquart [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. 

Regarding to claim 15:

15. Blanquart teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation (Blanquart [0047] FIGS. 1 the reflected light  that are sensed by the pixel array to generate an image frame. (Blanquart Fig. 1 Fig. 31 [0045] the emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 20:

20. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

However Scherninski teach further comprising a filter that filters electromagnetic radiation (Scherninski col 2 line 57-64 an excitation filter disposed to receive all of the  having a wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm. With use of filter any wave length range can be chosen)

Regarding to claim 21:

21. Blanquart teach the system of claim 1, further comprising a display for displaying a video stream captured by the image sensor, wherein the video stream is assigned a visible color for use on the display that is 8- bit or 16-bit or n-bit. (Blanquart [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color. The output width for that example would be 36 bits per pixel. Other embodiments may have different initial bit widths and 3 times that 

Regarding to claim 24:

24. Blanquart teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full spectrum light reception) wherein each image frame in the video stream comprises data from a plurality of exposure frames each corresponding to a pulse of electromagnetic radiation. (Blanquart Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart [0047] 

Regarding to claim 25:

25. Blanquart teach the system of claim 1, wherein the emitter emits the pulses of electromagnetic radiation during the blanking period of the image sensor such that the pixel array is charged and ready to be read during a readout period of the image sensor. (Blanquart [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle)

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Scherninski (U.S. Pub. No. US 6192267 B1), further in view of Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 7:

7. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same measurement was carried out a plurality of times, and it was found that the intensity of the subpulse 301 varies from one wavelength to another or changes each time the measurement is carried out)

The motivation for combining Blanquart and Scherninski as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Scherninski and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Regarding to claim 14:

14. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the controller is further configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment.

However Yamakawa teach wherein the controller is further configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment. (Yamakawa [0057] FIG. 1, in a case where the reference wavelength A and the discrimination wavelength A are used and in a case where the reference wavelength A and the discrimination wavelength B are used, the value at the border between the range of values that the normal tissue can take and the range of values that the cancer tissue can take (such a value is “threshold”) can be set to 0.986. In this instance, in a case where the absorbance ratio is smaller than 0.986, the biological tissue can be determined as cancer tissue. Fig. 17 [0132] With use of the endoscope system 3 including the measuring head 50, it is possible to apply laser light 100 to an intended area of the living body L and noninvasively identify biological tissue utilizing a reflected portion of the laser light 100 reflected from the living body L. The measuring head 50 is flexible; therefore, with use of the measuring head 50 which is small in size, it is possible to insert the measuring head 50 into various types of apparatuses of the living body, and thus possible to identify tissue in those apparatuses)

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Scherninski (U.S. Pub. No. US 6192267 B1), further in view of DiCarlo (U.S. Pub. No. 20220015616 A1).

Regarding to claim 9:

9. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an overlay image.

However DiCarlo teach wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an overlay image. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)



Regarding to claim 10:

10. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene.

However Scherninski teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, (Scherninski col. 5 line 39-46 the excitation filter 18 allows light to pass substantially in the wavelength range extending from 400 nm to 805 nm, and it absorbs substantially all wavelengths longer than 805 nm. Thus, as can be seen by comparing the curves 3 and 19 of FIG. 2, the excitation filter 18 allows enough infrared  

However DiCarlo teach and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

Regarding to claim 11:

11. Blanquart teach the system of claim 10, Blanquart do not explicitly teach wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame.

wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure (DiCarlo [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the instruments at the minimally invasive aperture, sliding of the shaft axially through the aperture, rotating of the shaft within the aperture, and/or the like) based on the fluorescence exposure frame. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area [critical tissue], and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

Regarding to claim 12:

12. Blanquart teach the system of claim 11, Blanquart do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.

However DiCarlo teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; (DiCarlo [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the 
generate an overlay frame comprising the location of the critical tissue structure within the scene; and (DiCarlo [0038] the technology described herein stems in part from the realization that for tissues typically encountered at a surgical site when excited using illumination in a certain frequency range, the information captured by some of the sensors or pixels are highly correlated to the information captured by one or more other sensors or pixels. For example, for RGB sensor arrays, the information captured by the green sensors under illumination in the visible range were observed to be highly correlated to the information captured using the blue sensors or pixels. This in turn allows for the green channel information to be predicted from the information captured using the blue sensors. In addition, because the green sensors are also sensitive to NIR excitation, and may not be needed for capturing the green channel information in the visible-range, the green sensors may be used to capture the NIR induced fluorescence concurrently with the visible-range information. Based on the above, the technology described herein allows for capturing visible-range information concurrently with the information representing NIR-induced fluorescence, and generating an approximation of a full-color image of the surgical site by predicting one of the channels (e.g., the green channel for an RGB image) based on the information captured using one or more other sensors (e.g., the blue channel, in this example). The fluorescence signal can then be displayed overlaid on the approximate full-color image, allowing NIR visualization concurrently with a colored image of the surgical site)
combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Scherninski (U.S. Pub. No. US 6192267 B1), further in view of Weigel (U.S. Pub. No. 20210356757 A1)

Regarding to claim 16:

16. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the reagent.

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively

However Weigel teach and wherein at least a portion of the reflected electromagnetic radiation sensed by the image sensor (Weigel [0028] the device further comprises a microscope objective, with which the basic illuminating patterns are projected onto the specimen and superimposed upon each other to generate an effective illuminating pattern, and means for detection with a flat-panel array sensor, on which fluorescence signals emitted by the specimen are projected by means of the microscope objective and detected as a partial image) is a relaxation wavelength of the reagent. (Weigel [0037] FIG. 2 when the fluorophore is irradiated by excitation light of the excitation wavelength, as shown in FIG. 2C), light of this wavelength is absorbed. By means of a vibration relaxation between the excited states S.sub.2 and S.sub.1 and the subsequent fluorescence process between the excited state S.sub.1 and the ground state S.sub.0, the fluorescent dye [reagent] molecule returns to the ground state S.sub.0 once it has emitted light of the fluorescence wavelength. Image is captured in both excitation and relaxation wavelength)

The motivation for combining Blanquart and Scherninski as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Scherninski and Weigel in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the reagent. This functionality will improve efficiency.

Regarding to claim 17:

17. Blanquart teach the system of claim 16, Blanquart do not explicitly teach wherein the image sensor is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame, and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies one or more critical structures in a body based on the fluorescence exposure frame.

However Weigel teach wherein the image sensor (Weigel [0028] the device further comprises a microscope objective, with which the basic illuminating patterns are projected onto the specimen and superimposed upon each other to generate an effective illuminating pattern, and means for detection with a flat-panel array sensor, on which fluorescence signals emitted by the specimen are projected by means of the is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame, (Weigel [0037] FIG. 2 when the fluorophore is irradiated by excitation light of the excitation wavelength, as shown in FIG. 2C), light of this wavelength is absorbed. By means of a vibration relaxation between the excited states S.sub.2 and S.sub.1 and the subsequent fluorescence process between the excited state S.sub.1 and the ground state S.sub.0, the fluorescent dye [reagent] molecule returns to the ground state S.sub.0 once it has emitted light of the fluorescence wavelength. Image is captured in both excitation and relaxation wavelength) 

However Scherninski teach and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies one or more critical structures in a body based on the fluorescence exposure frame. (Scherninski col. 1 line 25-32  such a device has been disclosed in particular by T. Satoh et al. ("Use of fluorescent electronic endoscopy in evaluation of peptic ulcers", Endoscopy 1991; 23: 313-316) and subsequently by U. K. Franzeck et al. ("Dynamic fluorescence video-endoscopy for intravital evaluation of gastrointestinal mucosa blood flow", Gastrointest. Endosc. 1993; 39; 6: 806-809))

Regarding to claim 18:

18. Blanquart teach the system of claim 17, Blanquart do not explicitly teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.

However Scherninski teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor. (Scherninski col. 1 line 25-32  such a device has been disclosed in particular by T. Satoh et al. ("Use of fluorescent electronic endoscopy in evaluation of peptic ulcers", Endoscopy 1991; 23: 313-316) and subsequently by U. K. Franzeck et al. ("Dynamic fluorescence video-endoscopy for intravital evaluation of gastrointestinal mucosa blood flow", Gastrointest. Endosc. 1993; 39; 6: 806-809))

Claims 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Scherninski (U.S. Pub. No. US 6192267 B1), further in view of DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 19:

19. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm.

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm. (DaCosta [0071] the excitation light may have wavelengths in the range of about 600 nm-about 650 nm, about 650 nm-about 700 nm.  DaCosta [0078] See FIG. 4A. Alternatively, instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions. In one example, an 800 nm long pass filter may be used to capture emissions having a wavelength of 800 nm or greater. See FIG. 4B. Additionally or alternatively, a filter wheel may be used. As will be understood by those of skill in the art, the filter can be further customized to permit detection of other tissue components of interest, such as fluids)

The motivation for combining Blanquart and Scherninski as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Scherninski and DaCosta in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm. This functionality will improve efficiency.

Regarding to claim 22:

22. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm and above 815 nm to pass through the filter to the image sensor.

However Scherninski teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm. With use of filter any wave length range can be chosen) 

However DaCosta teach and above 815 nm to pass through the filter to the image sensor. (DaCosta [0078] See FIG. 4A. Alternatively, instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions. In one example, an 800 nm long pass filter may be used to capture emissions having a wavelength of 800 nm or greater. See FIG. 4B. Additionally or alternatively, a filter wheel may be used. As will be understood by those of skill in the art, the filter can be further customized to permit detection of other tissue 

Regarding to claim 23:

23. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter.

However DaCosta teach further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter. (DaCosta [0086] In some embodiments, the device may include a polarized filter. The polarizing feature may be part of the spectral filter or a separater filter incorporated into the spectral filter)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482